FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN CONTRERAS-HERNANDEZ,                        No. 13-73140

               Petitioner,                       Agency No. A089-839-780

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Juan Contreras-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      The agency found the deteriorated health condition of Contreras-

Hernandez’s brother and unspecified changes in asylum law did not constitute

extraordinary or changed circumstances excusing the untimely application. The

record does not compel the conclusion that Contreras-Hernandez established

changed or extraordinary circumstances to excuse his untimely application for

asylum, including humanitarian asylum. See 8 C.F.R. § 1208.4(a)(4),(5); see also

Ramadan v. Gonzalez, 479 F.3d 646, 657-58 (9th Cir. 2007) (per curiam). Thus,

we deny the petition for review as to Contreras-Hernandez’s asylum claims.

      Substantial evidence supports the agency’s conclusion that Contreras-

Hernandez failed to establish a nexus between any past or feared future harm and a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2009) (under the REAL ID Act, applicant must prove a protected ground is at least

“one central reason” for persecution). Thus, we deny the petition as to Contreras-

Hernandez’s withholding of removal claim.

      Finally, substantial evidence supports the agency’s denial of Contreras-

Hernandez’s CAT claim because he failed to establish it is more likely than not he


                                         2                                    13-73140
would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                        3                                   13-73140